
	
		II
		110th CONGRESS
		2d Session
		S. 2678
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2008
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To clarify the law and ensure that children born to
		  United States citizens while serving overseas in the military are eligible to
		  become President.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Children of Military Families
			 Natural Born Citizen Act.
		2.Definition of
			 natural born citizenCongress finds and declares that the term
			 natural born Citizen in article II, section 1, clause 5 of the
			 Constitution of the United States shall include: Any person born to any
			 citizen of the United States while serving in the active or reserve components
			 of the United States Armed Forces.
		
